Citation Nr: 1008566	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD), a depressive disorder and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to September 
1974; from September 1981 to February 1982 and from November 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which reopened the claim for service 
connection for PTSD and then continued to deny the claim on 
the merits.  

Although this matter has been certified for review of the 
issue of whether sufficient evidence has been obtained to 
reopen the claim of service connection for PTSD, the record 
indicates that the Veteran, who is not represented by 
counsel, has long sought service connection for PTSD and for 
a psychiatric disorder variously diagnosed as depression and 
anxiety.  However, applicable law provides that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35.    

It was held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
that a claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not 
competent to provide diagnosis requiring application of 
medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should therefore 
construe claim for service connection for psychiatric 
disability based on reasonable expectations of non-expert 
claimant.   

The Board has therefore recharacterized the issue as noted on 
the title page of this decision and remand.

Notwithstanding the RO's apparent decision to reopen the 
claim, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issue before the Board is the threshold question of 
whether new and material evidence has been received, as set 
out on the title page.  

In April 2009, the Veteran presented testimony before the 
undersigned during a hearing at the RO.  A transcript of that 
hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a mental 
disorder to include PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The original claim of service connection for PTSD and 
depression was denied by an unappealed rating decision in 
April 1995.  The denial of service connection for PTSD was 
confirmed and continued by an unappealed rating decision in 
August 1996.

2.  In rating decisions dated in April 2002 and January 2003, 
the RO determined that new and material evidence had not been 
presented to reopen the claim for service connection for 
PTSD.  In July 2003, the RO held that new and material 
evidence had been presented; however, service connection was 
not warranted for PTSD.  With respect to the aforementioned 
decisions, the RO provided the Veteran notice of his 
appellate rights; however, he did not initiate any appeals by 
filing any timely notices of disagreement.

3.  The evidence received subsequent to the July 2003 rating 
decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility 
of substantiating the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The April 1995, August 1996, April 2002, January 2003 and 
July 2003 rating decisions are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2009).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided.

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the Veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a Veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The Veteran received pre-adjudication VCAA notification in 
August 2007.  The RO informed the Veteran that the claim for 
PTSD was originally denied because there was no evidence of a 
confirmed diagnosis of PTSD or corroboration of the Veteran's 
stressors.  The Veteran was also informed that an appropriate 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2009).


New and Material Evidence

The record reflects that an April 1995 rating decision denied 
the Veteran's original claim of entitlement to service 
connection for PTSD and a depressive disorder.  The RO sent 
notice of the decision to the Veteran at his last address of 
record.  A notice of disagreement was not received to 
initiate an appeal from that determination.  The Veteran 
subsequently attempted to reopen his claim and by means of a 
rating decision dated in August 1996, the RO confirmed and 
continued the prior denial of service connection for PTSD.  

The Veteran subsequently attempted to reopen his claim as to 
PTSD in February 2002 and December 2002, and by means of 
rating decisions dated in April 2002 and January 2003, 
respectively, the RO determined that new and material 
evidence had not been presented to reopen the claims of 
entitlement to service connection for PTSD.  In July 2003, 
the RO held that new and material evidence had been presented 
to reopen the claim; however, service connection was not 
warranted for PTSD.  

The Veteran was sent notice of these decisions to his last 
address of record.  A notice of disagreement was not received 
to initiate an appeal from those determinations.  Therefore, 
the April 1995, August 1996, April 2002, January 2003 and 
July 2003 rating decisions are final.  38 U.S.C.A. § 7105(c).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The last final denial of the claim was in July 2003, as noted 
above, and it therefore may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the Veteran's claim may be 
reopened only if new and material evidence has been secured 
or presented since the decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  That amendment applies in this case as the Veteran's 
claim to reopen was filed in July 2007.  Under the amended 
regulation, "new" evidence remains that which was not 
previously of record.  However, to be material under the new 
regulation, the evidence must raise a reasonable possibility 
of substantiating the claim, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for any 
psychiatric disorder to include PTSD.

At the time of the last final July 2003 rating action, the 
evidence of record included the Veteran's lay statements, 
service and reserve treatment and personnel records, an April 
1995 VA examination report and VA treatment records.  A 
review of the service treatment records reveals concerns 
regarding work related stress in March 1989.  In April 1991, 
it was noted that the Veteran presented with complaints of 
sleep difficulties and depression.  In May 1991, it was noted 
that the Veteran was experiencing depression secondary to the 
events he had witnessed in Iraq.  

Upon VA examination dated in April 1995, the Veteran was 
diagnosed as having a depressive disorder.  The examiner 
noted that the Veteran met the basic criteria for PTSD; 
however, he questioned the Veteran's reported stressors since 
he had been assigned a noncombat role in a support unit.   
Post-service VA treatment records demonstrate a diagnosis of 
PTSD as well as a probable personality disorder. The 
Veteran's claim has been denied on the basis of the RO's 
determination that the there is no corroboration of the 
Veteran's alleged stressors.

The current claim on appeal was received in July 2007.  The 
evidence submitted in support of reopening the claim includes 
VA treatment records indicating a diagnosis of PTSD.  
The record also contains a formal finding of a lack of 
information required to verify stressors.  However, during a 
conference at the RO in January 2008, the Veteran stated that 
during in-processing for Persian Gulf War duty, he was 
threatened by a fellow soldier "L.H.," who had also 
threatened two other soldiers.  The Veteran also stated that 
a Lieutenant "M." placed a weapon to the Veteran's head.  

The law provides that evidence proffered by the Veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  That is, without regard to 
any other information of record, the law does not permit any 
credibility assessment to be made of the newly-submitted 
information.  The Veteran's account of having been assaulted 
as described above raises a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, and relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Accordingly, the claim will be reopened and remanded for 
further development.  


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a psychiatric disorder to include 
PTSD has been submitted, the appeal is granted to this 
extent.


REMAND

The Board is remanding the Veteran's reopened claim of 
service connection for a psychiatric disorder to include PTSD 
in an attempt to verify his claimed in-service stressors as 
to PTSD; for the conduct of a VA mental disorders examination 
to ascertain if he has PTSD if such stressors are 
corroborated; and regardless of whether corroboration is 
obtained to ascertain whether the Veteran has any mental 
disorder as a result of any incident of active military 
service.

Apparently based upon the information reviewed above 
pertaining to the alleged assaults, the RO reopened the claim 
but denied it on its merits - without regard to the 
information previously submitted by the Veteran as to any 
claimed stressors.  However, it is well-settled law that the 
reopening of a claim triggers VA's duty to fully develop the 
claim.  38 U.S.C.A §  5103A(d),(g); see generally Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (Holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  

Thus, upon reopening, the RO was obligated to review all 
information of record and that provided by the Veteran as to 
his alleged stressors.  This action will be undertaken as 
directed below.  After appropriate development, the RO/AMC 
will provide the Veteran with a VA mental disorders 
examination.  

Specifically, the RO must contact the United States Army 
Joint Services Records Research Center (JSSRC) to verify the 
Veteran's claimed in-service stressors relating to his period 
of active military service in Iraq.

The Veteran has testified that during his second period of 
active duty, his unit sustained incoming missile attacks when 
they arrived in Iraq at King Gaud Airfield and while 
stationed at Kobart Towers, for the period from January 1991 
to March 1991.

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f) (2009).

Since there is evidence of record indicating that the Veteran 
has been diagnosed as having PTSD, the Board's present 
inquiry will concern the development measures required to 
evaluate whether there is a verified stressor from service.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines that the 
Veteran did not engage in combat with the enemy or that the 
Veteran engaged in combat with the enemy, but the alleged 
stressor is not related to participation in combat, the 
Veteran's lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).

The Board is aware that under the operating procedures of 
JSSRC, requests for research into claimed stressors must be 
framed in terms of 60 day increments.  Presently, the Veteran 
has provided adequate information within these time lines to 
enable an adequate search.

Based on the above, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and:

a.  Ascertain if he has received any 
VA, non-VA, or other medical 
treatment for PTSD or any other 
mental disorder that is not 
evidenced by the current record.  
The Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC 
should then obtain these records and 
associate them with the claims 
folder.  

b.  Ask the Veteran to submit any 
additional evidence (to include any 
original photographs, documents or 
any other evidence) which may be in 
his possession which would assist in 
verifying the following reported in-
service stressor(s), which he claims 
are responsible for his PTSD, to 
include the dates, locations, units 
involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment: 

(i) Having experienced a scud 
missile attack upon arrival in 
Iraq in January 1991, and;

(ii) Having received hostile 
missile fire while stationed at 
the Kobart Towers from January 
19, 1991 to March 5, 1991;

(iii) Having witnessed or been 
the subject of an assault by 
fellow soldier "L.H." while 
in-processing for mobilization 
and deployment to the Persian 
Gulf and while in the Persian 
Gulf, to include whether the 
Veteran notified military 
authorities of this incident 
and whether any investigation 
of the incident was conducted;

(iv)  Having been assaulted by 
Lieutenant "M," to include 
whether the Veteran notified 
military authorities of this 
incident and whether any 
investigation of the incident 
was conducted;

(v)  Having witnessed a fuel 
tanker from his unit (the 419th 
Transportation Company) been 
destroyed by a road-land mine 
on or about January 17-19, 
1991, while the Veteran's unit 
was providing fuel and 
transportation support to the 
2d Armored Cavalry Regiment or 
2d Armored Division; 

(vii)  Having witnessed the 
accidental death of a military 
policeman at some point during 
his deployment, when another 
military policeman fired his 
rifle striking the casualty.


2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, must prepare of a summary of 
the above-cited reported stressors using 
both the information provided in reply to 
the above request and facts found in the 
earlier stressor statements contained in 
the claims files. 

a.  The RO/AMC's attention is called 
to the Veteran's April 2002 
submission of a "PTSD 
questionnaire," submitted to the 
Salt Lake City RO, upon that 
office's request, in which the 
Veteran recounts the full or partial 
names and ranks of five specific 
individuals of the 419th 
Transportation Company, for any use 
to be originally intended by the 
Salt Lake City RO.

b.  The RO/AMC should forward the 
Veteran's stressor summary, obtained 
pursuant to the development 
requested above, his service 
personnel records, as well as any 
additional relevant information 
provided by the Veteran to JSRRC at 
7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
2315-3802, in order to obtain unit 
histories, morning reports, and 
Combat Operations After Action 
Reports (COAARs) for the 419th 
Transportation Company from January 
1991 to March 1991.  

(i)  A specific search should 
be conducted for corroborative 
evidence as to the  stressors 
described by the Veteran, to 
include his having experienced 
a scud missile attack upon 
arrival in Iraq in January 
1991; having received hostile 
missile fire while stationed at 
the Kobart Towers from January 
1991 to March 1991; as well as 
any other stressor 
corroboration which may be 
researched by JSSRRC.	

(ii)  The Veteran must be 
informed of the results of the 
searches and all responses must 
be associated with the claims 
files.

3.  After all appropriate development 
towards substantiation of the claimed 
stressors has been conducted, the RO/AMC 
will then afford the Veteran a VA 
psychiatric examination for the purpose 
of determining whether he has PTSD, or 
any other psychiatric disorder, due to 
military service.

The following considerations will govern 
the examination:

a.  The claims files, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims files, the medical 
records obtained and a copy of this 
remand.

b.  If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examination.  All indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  

(i)  If one or more of the 
Veteran's claimed stressors are 
corroborated or the Veteran is 
otherwise determined to have 
been in combat within the 
meaning of the law, the  
examiner must then determine 
whether the Veteran has PTSD 
that is due to a verified in-
service stressor, and identify 
the specific stressor or 
stressors upon which the 
diagnosis is based.

(ii)  Regardless of whether one 
or more of the Veteran's 
claimed stressors are 
corroborated or the Veteran is 
otherwise determined to have 
been in combat within the 
meaning of the law, the 
examiner must also determine 
whether the Veteran has any 
psychiatric disorder (to 
include a depressive disorder 
or anxiety disorder) that is 
due to active military service.  

If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state.

4.  After any and all appropriate 
development is conducted, the RO/AMC will 
readjudicate the claim in accordance with 
Clemons, above.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


